DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II drawn to Figure 3 and claims 1, 4, 12-16 and 19 in the reply filed on 8/17/22 is acknowledged.

Claims 2, 3, 5-11, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/22.

Specification
The abstract of the disclosure is objected to because the abstract should not use legal phraseology, i.e., “Aspects of the present disclosure relate to” should be deleted from line 1.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju WIPO Patent No. WO 2013/054977 A1.

With regard to claim 1, and as seen in Figure 4, Ju discloses a flexible hose apparatus, comprising:
a flexible hose (at H);
a hose body (at 100) coupled to the flexible hose (at H), the hose body comprising a threaded outer surface (threads at 140); and
a removable end fitting (at 200) coupled to the hose body (at 100), the removable end fitting comprising an end body (body of 200) that is monolithic, the end body comprising:
a first end (end of 200 next to 260),
a second end (end of 200 next to 320) opposite of the first end, and
a first outer shoulder (see Figure 4 below) adjacent the first end and disposed between the hose body and the second end.


    PNG
    media_image1.png
    328
    687
    media_image1.png
    Greyscale


With regard to claim 4, and as seen in Figure 4, Ju discloses wherein the end body further comprises a second outer shoulder (see Figure 4 above) adjacent the second end, and the flexible hose apparatus further comprises a connection device (at 300, 400) coupled to the second outer shoulder of the end body of the removable end fitting.

With regard to claim 13, and as seen in Figure 4 above, Ju discloses a flexible hose apparatus, comprising:
a flexible hose (at H);
a hose body (at 100) coupled to the flexible hose (at H), the hose body comprising a threaded outer surface (threads at 140); and
a removable end fitting (at 200) disposed in engagement with the hose body (at 100), the removable end fitting comprising an end body (body of 200) that is monolithic, the end body comprising:
a first outer shoulder (see above),
a second outer shoulder (see above) adjacent an end of the end body, and
a ring portion (see above) protruding from the first outer shoulder of the end body and disposed about the hose body, the ring portion comprising a threaded inner surface (threads at 220-1) disposed in threaded engagement with the threaded outer surface (threads at 140) of the hose body (at 100).

With regard to claim 15, and as seen in Figure 4, Ju discloses a flexible hose apparatus, comprising:
a flexible hose (H);
a hose body (at 100) coupled to the flexible hose (at H); and
a removable end fitting (at 200) coupled to the hose body (at 100), the removable end fitting comprising an end body (body of 200) that is monolithic, the end body comprising:
a first end (end of 200 next to 260),
a second end (end of 200 next to 320) opposite of the first end, and
a first outer shoulder (see Figure 4 above) adjacent the first end and abutting (note that the first outer shoulder of Ju abuts the hose body in the same manner as the first outer shoulder of the instant application) against the hose body (at 100).

With regard to claim 16, and as seen in Figure 4, Ju discloses wherein the first outer shoulder of the end body includes a first outer diameter, the end body comprises a second outer shoulder adjacent the second end, and the second outer shoulder of the end body includes a second outer diameter that is lesser than the first outer diameter (see Figure 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju.

With regard to claim 12, Ju discloses a fluid injection system comprising the flexible hose apparatus (see above), wherein the end body (at 200) of the removable end fitting is coupled to a piece of equipment (at 300, 400), but does not disclose that the piece of equipment includes one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the piece of equipment include one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead based on the environment required for the flexible hose apparatus and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 14, Ju discloses a fluid injection system comprising the flexible hose apparatus (see above), wherein the end body (at 200) of the removable end fitting is coupled to a piece of equipment (at 300, 400), but does not disclose that the piece of equipment includes one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the piece of equipment include one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead based on the environment required for the flexible hose apparatus and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 19, Ju discloses a fluid injection system comprising the flexible hose apparatus (see above), wherein the end body (at 200) of the removable end fitting is coupled to a piece of equipment (at 300, 400), but does not disclose that the piece of equipment includes one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the piece of equipment include one or more of a wellhead connection jumper system, a pod system, an iron string, a zipper frac device, a pump manifold, a fluid end of a pump, an instrumentation skid, or a wellhead based on the environment required for the flexible hose apparatus and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Miller, Kapgan, Markward, Fukushima, Daughtry, Ivett, Han, Glime, Bosworth, Phillips, Newton, Steele, McMaster, Scholtes ‘085, Scholtes ‘354, Couty, Morris, Leo, Santhoff, Shaw, Franck, Appleton, Duffield, Duquette, Inaba and Kanomata are being cited to show examples of flexible hose apparatuses with a flexible hose, a hose body and a removable end fitting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679